DAVIDSON, Commissioner.
This is a conviction, upon waiver of trial by jury and plea of guilty before the court, to the offense of assault with intent to murder, with punishment assessed at five years in the penitentiary.
This case involves the same question presented by another case against this appellant. Tex.Cr.App., 261 S.W.2d 165.
We note, however, that in this case the trial court in passing sentence failed to apply the indeterminate sentence law, Vernon’s Ann.C.C.P. art 775. Accordingly, the sentence is reformed so as to read “not less than two nor more than five years’ confinement in the penitentiary.”
As so reformed, the judgment is affirmed.
Opinion approved by the Court.